 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDReasonable steps shall be taken by Respondents to insurethat such notices are not altered, defaced, or covered byany other material.(c)Notify the said Regional Director, in writing, within20 days from the date of the receipt of this Decision, whatsteps the Respondent has taken to comply herewith. 151' In the event thatthis Recommended Order is adopted by theBoard, this provisionshall be modified to read: "Notify saidRegional Director,in writing,within 10 days from the date of thisOrder, what stepsRespondenthas taken to comply herewith."APPENDIXNOTICETo ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National LaborRelationsBoard, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT refuse to bargain collectively withAssociated Maritime Workers Local No. 8, affiliatedwith International Organization of Masters, Matesand Pilots, AFL-CIO, as the exclusive representativeof all the employees in thebargainingunit describedbelow.WE WILL, upon request, bargain with AssociatedMaritimeWorkersLocalNo. 8, affiliatedwithInternationalOrganization of Masters, Mates andPilots,AFL. CIO, as the exclusive bargainingrepresentative of all the employees in the bargainingunit described below with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargainingunit is:Allmarine employees employed aboard ourtugboats and work boats operating from thecontinentalUnitedStates,excluding dredgecrews,officeclericalemployees,guards,supervisors as defined in the Act, and all theother employees.WE WILL NOT fail or refuse to meet at reasonabletimeswith the Union for contractnegotiations.WE WILL NOT fail or refuse, upon request, timely tofurnish the Union with information necessary orrelevant tocollectivebargaining.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of rights guaranteed in Section 7 of theAct.B. F. DIAMONDCONSTRUCTION COMPANY,INC., AND DIAMONDMANUFACTURING COMPANY,INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Room 706Federal Office Building, 500 Zack Street, Tampa, Florida33602, Telephone 228-7711.The Sheffield CorporationandInternationalUnion of Electrical,Radio and MachineWorkers,AFL-CIO. Case 9-CA-4016.February 28,1967DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND ZAGORIAUpon a charge filed by International Union ofElectrical, Radio and Machine Workers, AFL-CIO,herein called the Union, the General Counsel for theNational Labor Relations Board, by the RegionalDirector for Region 9, issued a complaint and noticeof hearing dated September 14, 1966, against TheSheffieldCorporation,hereincalledtheRespondent, alleging that the Respondent hadengaged in and was engaging in unfair laborpractices within the meaning of Section 8(a)(1) and(5) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the charge,complaint, and notice of hearing were duly served onthe Respondent and the Union.With respect to the unfair labor practices, thecomplaint alleges, in substance, that on June 16,1966, the Union was duly certified by the Board' asthe exlusive collective-bargaining representative ofRespondent'semployees in the unit foundappropriate by the Board, and that, since on or aboutAugust 8, 1966, Respondent has refused to bargainwith the Union as such exclusive bargainingrepresentative, although the Union has requested itto do so.On October 31, 1966, the General Counsel filedwith the Board a motion for summary-judgment anda memorandum in support thereof requesting thatRespondent's answer be stricken as sham, that theallegations of the complaint be found to be true, andthat the Board make findings of fact and conclusionsof law in conformity with the allegations of thecomplaint. On November 1, 1966, the Board issuedan order transferring proceeding to the Board and anotice to show cause. On November 23, 1966,Respondent filed with the Board a memorandum inopposition to General Counsel's motion for summaryjudgment.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers inconnection with this case to a three-member panel.Upon the entire record in this case, the Boardmakes the following:'FifthSupplementalDecisionandCertificationofRepresentative issued June 16, 1966, in Case 9-RC-5858 (notpublished in NLRB volumes).163 NLRB No. 34 THE SHEFFIELD CORPORATION181RULING ON THE MOTION FORSUMMARY JUDGMENTIn its opposition to General Counsel's motion forsummary judgment, Respondent contends that it isentitled to a hearing to insure full litigation of thefacts.Thiscontention iswithoutmerit.TheRespondent's answer to the complaint and itsmemorandum in opposition to General Counsel'smotion for summary judgment establish that theRespondent is seeking to relitigate matters decidedby the Board in the prior representation proceeding.The record before us establishes that on June 8,1964, the Regional Director for Region 9 issued aDecisionandDirectionofElection inCase9-RC-5858 in which a description of the appropriateunit was set forth. Thereafter, the Respondent fileda request for review with the Board, which requestwas denied on July 9, 1964. On July 15, 1964, asecret-ballotelectionwas conducted under thedirection of the Regional Director for Region 9; theresults of said election were inconclusive inasmuchas the challenged ballots were sufficient in numberto affect the results of the election. On July 22, 1964,theUnion filed timely objections to conductaffecting the results of the election. On December 9,1964, the Regional Director issued his supplementaldecision, in which heinter alia,found merit incertain of the Union's objections and directed asecond election. Respondent filed a request forreview of said supplemental decision, which requestwas denied by the Board on January 11, 1965.On February 19, 1965, a second secret-ballotelectionwas conducted among the Respondent'semployees. The results of said second election wereinconclusive inasmuch as the challenged ballotswere sufficient in number to affect the results of theelection. On February 23, 1965, the Employer filedobjections to conduct affecting the results of thesecond election. On June 28, 1965, the RegionalDirectorforRegion 9issuedhissecondsupplemental decision, in which he overruled theRespondent's objections as being without merit andordered a hearing to resolve the challenged ballots.Thereafter,Respondent filed with the Board arequest for review of the second supplementaldecision, which request was denied by order of theBoard on July 12, 1965. A hearing was held, and onOctober 5, 1965, the Hearing Officer issued hisreport in which he recommended that the challengesto certain ballots be sustained and the challenges tocertain other ballots be overruled.On November 19, 1965, the Regional Director forRegion 9 issued his third supplemental decision, inwhichheadoptedtheHearingOfficer'srecommendations except for those with respect tofive ballots on which he reserved ruling until otherballotswere opened, and, in the event they couldstillthen affect the results of the election, hedirected that a hearing be held to resolve them.Respondent filed a request for review of said thirdsupplemental decision, which request was denied byorder of the Board on January 10, 1966.On January 14, 1966, certain employees, whosevotes had been challenged in the second election,filed a complaint in the United States District Courtfor the Southern District of Ohio, Western Division(CivilActionNo. 6081), seeking to enjoin theRegional Director for Region 9 from opening any ofthe challenged ballotsuntilsuch time as he haddetermined the validity of all challenged ballots. On'January 14, 1966, the court granted a temporaryrestraining order and thereafter, on March 8, 1966,issued an injunction enjoining the opening of anychallenged ballots until the validity of all challengedballots was determined.On March 10, 1966, the Regional Director forRegion 9 issued his fourth supplemental decision inwhich he ordered that a hearing be held to resolvethe issuesrelatingto the five challenged ballots ofwhich he had previously reserved ruling in his thirdsupplemental decision. A hearing was held, and onMay 31, 1966, the Hearing Officer issued his reportinwhich he recommended that the challenges tothree of the five ballots be overruled and thatchallenges to the two remaining ballots be sustained.On June 16, 1966, the Regional Director forRegion 9 issued his fifth supplemental decision inwhichheadoptedtheHearingOfficer'srecommendations of May 31, 1966, and issued acertification of representative, certifying the Unionas the exclusive collective-bargaining representativeoftheemployees in the appropriate unit.Respondent filed a request for review of the fifthsupplemental decision, which the Board, on July 22,1966, denied.Respondent admitsin itsanswer to the complaintthattheUnion has requested it to bargaincollectivelywith respect to rates of pay, wages,hoursofemployment, and other terms andconditions of employment, and admits that it hasfailed and refused and continues to refuse to bargaincollectivelywiththeUnion.Initsanswer,Respondent denies that theunitcertified by theBoard in Case 9-RC-5858 is appropriate, that theUnion is the exclusive collective-bargainingrepresentative of the employees in said unit, andthat by its actions Respondent has violated theprovisions of Section 8(a)(1) and (5) of the Act.In the absence of newly discovered or previouslyunavailable evidence,issueswhich were or couldhave been raised in a representation proceeding maynot be relitigated in a related refusal-to-bargainproceeding.2Admittedly,theissueswhichRespondent seeks to raise in the instant proceedinghave been in dispute since the inception ofCase 9-RC-5858. Respondent alleges that it hasbeendenied, in the representation case, aiPittsburgh Plate Class Co. v N L R.B.,313 U S. 146,Collins& Atkman Corporation,160 NLRB 1750; andUnited StatesRubber Company,155 NLRB 1298 182DECISIONSOF NATIONALLABOR RELATIONS BOARDcomprehensive review of its contentions withrespect to the unit deemed appropriate by theBoard, and that it has a right to pursue and exhaustitsadministrative remedies. Inasmuch as theRespondent has already litigated these issues, it hasnot raised any issue which is properly triable in theinstant unfairlabor practice proceeding.Allmaterial issues thus having been decided bytheBoard or admitted in the answer to thecomplaint, there are no matters requiring a hearingbefore a Trial Examiner. Accordingly, the GeneralCounsel's motion for summary judgment is granted.On the basis of the record before it, the Board makesthe following:FINDINGS OF FACT1.THEBUSINESSOF RESPONDENTRespondent is, and has been at all times materialherein, a corporation duly organized and existing byvirtue of the laws of the State of Delaware, and isengaged in the production of machine tools,precision instruments,and other measuring devicesat its plant in Dayton, Ohio. During the past year,which period is representative of all material timesherein,Respondent had a direct outflow of itsproducts, in interstate commerce, valued in excessof $50,000 which it sold and shipped from its Dayton,Ohio, plant to points located directly outside theState of Ohio.Respondent admits, and we find, that Respondentis,and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDInternationalUnion of Electrical,Radio andMachine Workers,AFL-CIO,is a labor organizationwithin the meaning of Section 2(5) of the Act.2.The certificationOn February 19, 1965, a majority of the employeesof Respondent in said unit,in a secret electionconducted under the supervision of the RegionalDirector for Region 9, designated the Union as theirrepresentativeforthepurposesofcollectivebargaining with Respondent; and on June 16, 1966,theRegional Director for Region 9 certified theUnion as the collective-bargaining representative ofthe employeesin said unitand the Unioncontinuesto be such representative.B. The Request to Bargain and theRespondent's RefusalCommencing on or about July 27, 1966, andcontinuing to date, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of alltheemployees in the above-described unit.Commencing on or about August 8, 1966, andcontinuing to date, Respondent did refuse, andcontinues to refuse, to bargain collectively with theUnionastheexclusivecollective-bargainingrepresentative of all employees in said unit.Accordingly, we find that the Union was dulycertified as the collective-bargaining representativeof the employees of the Respondent in theappropriate unit described above, and that theUnion, at all times since June 16, 1966, has been andnow is the exclusive bargaining representative of allthe employees in the aforesaid unit, within themeaning of Section 9(a) of the Act. We further findthat Respondent has, since August 8, 1966, refusedtobargain collectivelywith the Union as theexclusive bargaining representative of its employeesin the appropriate unit, and that, by such refusal, theRespondent has engaged in, and is engaging in,unfair labor practiceswithin themeaning ofSection 8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEIII.THEUNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitAt all times material herein the followingemployees of the Respondent have constituted a unitappropriate for collective bargaining within themeaning of the Act:All production and maintenance employees oftheRespondentat itsDayton, Ohio, plant,including plant clericals and followup clerks butexcluding allmanagement personnel, officeclericals, technical employeeswith diverseinterests, sales employees, co-op students, fieldservicedepartment employees, professionalemployees, guards, and supervisors as definedin the Act.The acts of the Respondent set forth in section III,above, occurring in connection with its operations asdescribed in section I, above, have a close,intimate,and substantial relation to trade, traffic, andcommerce among the several States, and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged inunfair labor practiceswithin themeaning ofSection 8(a)(5) and (1) of the Act, we shall order thatitcease and desist therefrom, and, upon request,bargain collectively with the Union as the exclusiverepresentative of all employees in the appropriateunit,and embody in a signed agreement anyunderstanding reached. THE SHEFFIELD CORPORATION183CONCLUSIONS OF LAW1.The Sheffield Corporationisanemployerengaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. International Union of Electrical, Radio andMachine Workers, AFL-CIO, is a labororganizationwithin the meaning of Section 2(5) of the Act.3.All productionand maintenanceemployees ofthe Respondentat itsDayton, Ohio, plant, includingplantclericals and followup clerks but excluding allmanagementpersonnel, office clericals, technicalemployees with diverse interests, sales employees,co-op students, field service department employees,professional employees, guards, and supervisors asdefined in the Act, constitutea unitappropriate forthe purposes of collectivebargainingwithin themeaning of Section 9(b) of the Act.4.On June 16, 1966, and at all times thereafter,the above-named labororganizationhas been and isthe certified and exclusive representative of allemployees in the aforesaid appropriate unit for thepurposes of collective bargaining within themeaningof Section 9(a) of the Act.5.By refusing on or about August 8, 1966, and atall times thereafter, to bargain collectively with theabove-namedorganizationastheexclusivebargaining representative of all the employees ofRespondent in the appropriateunit,Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.6.By the aforesaid refusal to bargain,Respondent has interfered with, restrained, andcoerced, and is interfering with, restraining, andcoercing, employees in the exercise of the rightsguaranteed to them in Section 7 of the Act, and hasthereby engagedin, and is engagingin, unfair laborpractices within themeaning ofSection 8(a)(1) of theAct.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.excluding allmanagement personnel, officeclericals, technical employeeswith diverseinterests, sales employees, co-op students, fieldservicedepartment employees, professionalemployees, guards, and supervisors as definedin the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed to them by Section 7 of theAct.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and otherterms and conditions of employment, and embody ina signed agreement any understanding reached.(b)Post at its Dayton, Ohio, facilities, copies ofthe attached notice marked "Appendix."3 Copies ofsaid notice, to be furnished by the Regional DirectorforRegion 9,afterbeingdulysignedbyRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theCompany to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify said Regional Director for Region 9, inwriting, within 10 days from the date of this Decisionand Order, what steps have been taken to complyherewith.In the event that this Order is enforced by a decree of aUnited States Court of Appeals, there shall be substituted for thewords "a Decision and Order," the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,The Sheffield Corporation,Dayton,Ohio, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningwages, hours, and other terms and conditions ofemployment, with International Union of Electrical,Radio and Machine Workers, AFL-CIO, as theexclusiveanddulycertifiedbargainingrepresentative of its employees in the followingappropriate unit:All production and maintenance employees oftheRespondent at its Dayton, Ohio, plant,including plant clericals and followup clerks butPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT refuse to bargain collectivelywith International Union of Electrical, RadioandMachineWorkers,AFL-CIO, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-namedUnionastheexclusiverepresentativeofallemployees in the 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining unit described below with respect towages, hours, and other terms and conditions ofemployment,andembody in a signedagreement any understanding reached. Thebargaining unit is:All production and maintenance employeesof the Respondent at its Dayton, Ohio,plant,includingplantclericalsandfollowupclerksbutexcludingallmanagement personnel, office clericals,technical employees with diverse interests,salesemployees, co-op students, fieldservicedepartmentemployees,professionalemployees,guards,andsupervisors as defined in the Act.THE SHEFFIELDCORPORATION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice.Room 2407, Federal Office Building, 550Main Street, Cincinnati, Ohio 45202, Telephone684-3686.Universal Form Clamp Co. and Tool & DieMakersLodgeNo.113,InternationalAssociationofMachinists,AFL-CIO,Petitioner.Case 13-RC-10572.March 1, 1967DECISION ON REVIEW AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND JENKINSOn June 16, 1965, the Regional Director forRegion 13 issued a Decision and Direction ofElection in the above-entitled proceeding in a votinggroupconfinedtotheEmployer's toolroomdepartment employeesat itsChicago, Illinois, plant.In so doing, he granted the Petitioner's request forseverance of such employees from an establishedproduction and maintenance unit represented byIntervenor,District 50,UnitedMineWorkers ofAmerica, and found they could appropriatelyconstitutea separate unit, if they so desired.Thereafter, in accordance with Section 102.67 of theNationalLaborRelationsBoardRulesandRegulations, Series 8, as amended, the Employerfiled a timely request for review of the RegionalDirector's Decision granting a severance election forthe toolroom employees. The National LaborRelations Board, by telegraphic order dated July 13,1965, granted the request for review and stayed theelection.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the entire record in thiscasewith respect to the Regional Director'sdetermination under review and makes the followingfindings:The Employer, a manufacturer of concrete formclamps,employsabout165productionandmaintenance employees (including the toolroomemployeeshere involved)who are currentlyrepresented by the Intervenor. There is a longbargaining history for this unit. District 8 of the IAM,of which the Petitioner herein is a component part,was the representative for an 18-year periodbeginning with its certification in 1944 and ending in1962,when, following a Board election, theIntervenor superseded District 8 as the collective-bargaining representative for the employees in theproduction and maintenance unit. At or near the endof the first bargaining contract negotiated by theIntervenor following its 1962 certification, thePetitioner timely filed the instant petition to severthe toolroom department from the contractual unit.The Regional Director granted the requestedbeverance, finding that the toolroom is a separatelysupervised department located in a partitionedcorner of the plant and that the 11 employees in thisdepartment (7 are tool-and-diemakers, 3 aremachinists, and 1 is a machinist apprentice) arejourneymen who possess the skills customarilyassociated with their their respective crafts. TheEmployer contends that these considerations aloneare not enough to warrant a severance election.Emphasizing that less than 50 percent of the workingtime of toolroom employees is devoted to typicaltoolroomwork and that substantial functionalinterchange exists between this work and the workof employees in the production department, theEmployer seeks dismissal of the severance petitionon the ground, among others, that Petitioner has notestablished that the toolroom employees areprimarily engaged in the performance of tasksrequiring the exercise of their craft skills.The record indicates that only about 40 percent ofthe toolroom employees' worktime involves themaking and repairing of the Employer's productiontools and dies for the manufacture of concrete formclamps.About 45 percent of the work done by toolroomemployees is described as "troubleshooting." Thiswork is performed on the production floor andentails the observation of malfunctioning machinesand making necessary corrections, adjustments, orsetups on the production floor. As appears from the163 NLRB No. 23